Citation Nr: 1760724	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1. Entitlement to service connection for cold weather injury residuals of the bilateral lower extremities. 

2. Entitlement to service connection for bilateral claw toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from March 1949 to July 1969.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. Jurisdiction has been subsequently transferred to the RO in Wichita, Kansas. 

In an August 2015 VA Form 9, Appeal to the Board, the Veteran requested a Travel Board hearing. However, in February 2016, the Veteran submitted a statement that he wished to withdraw his hearing request. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e) (2017).

In September 2015, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). That claim was denied in a December 2015 rating decision, and the Veteran appealed that decision in a February 2017 VA Form 9. However, in an August 2017 rating decision, the RO granted the Veteran's TDIU claim, effective December 12, 2012. Because the grant of TDIU is effective the date the claims on appeal were filed, which is the earliest date that could be contemplated by Rice v. Shinseki, 22 Vet. App. 447 (2009), this claim was fully granted by the RO and will not be considered by the Board.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).





FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for cold weather injury residuals of the bilateral lower extremities was encompassed in the grants of bilateral lower extremity peripheral neuropathy (posterior tibial and sciatic nerves) (also claimed as frostbite injury) and bilateral lower extremity peripheral neuropathy (femoral and internal saphenous nerve) (also claimed as frostbite injury), effective December 12, 2012. 

2. The Veteran's bilateral claw toes are not etiologically related to his active service.


CONCLUSIONS OF LAW

1. The grant of service connection for bilateral lower extremity peripheral neuropathy renders moot the appeal for entitlement to service connection for cold weather injury residuals of the bilateral lower extremities. 38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

2. The criteria for service connection for bilateral claw toes have not been met. 
38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Cold Weather Injury

The Veteran filed a claim for cold weather injury residuals of the bilateral lower extremities on December 12, 2012. In an August 2017 rating decision, the RO found a clear and unmistakable error in its prior decisions and awarded the Veteran a 40 percent disability rating each for left and right lower extremity peripheral neuropathy involving posterior tibial and sciatic nerves, effective December 12, 2012. The RO also assigned a 20 percent disability rating each for left and right lower extremity peripheral neuropathy involving the femoral and internal saphenous nerve, effective December 12, 2012. The RO noted that the Veteran also claimed these disabilities as cold weather injury residuals of the bilateral lower extremities and that it was assigning the effective dates based upon the Veteran's December 12, 2012 claim. Thus, the Board finds that these claims are rendered moot and are dismissed. See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.101(d).

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran asserts that his claw toes are a result of frostbite he suffered in Korea during active service. 

The Veteran's VA treatment records show that he was diagnosed with severe bilateral claw toes in June 2009. The Veteran's June 2013 VA medical examination confirms that he is diagnosed with bilateral claw toes. 

The Veteran was afforded a VA medical examination and opinion in June and November 2013. The examiner opined that the Veteran's claimed bilateral claw toes were less likely than not incurred in or caused by the Veteran's claimed cold weather injury. The examiner noted that the Veteran's service treatment records were negative for reports or mentions of frostbite. The examiner noted that in June 2008, the Veteran was diagnosed with hammertoes in the second and third toe of the left foot and the fifth toe of the right foot. Then in June 2009, the Veteran was diagnosed with claw toes in toes two to five bilaterally, as well as arthritis in his toes secondary to gout. The examiner noted that the Veteran had a well-documented history of severe gouty arthritis in his toes. The examiner concluded that the Veteran's claw toes were due to severe gouty arthritis in his toes. 

There is no competent evidence linking the Veteran's current bilateral claw toes to the Veteran's active military service. A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to opine on a complicated question of etiology, such as a nexus between military service and claw toes. 

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for entitlement to service connection for cold weather injury residuals of the bilateral lower extremities is dismissed.

Service connection for bilateral claw toes is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


